FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  November 24, 2009
                          FOR THE TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 CHRISTOPHER YNOSENCIO
 YSAIS,

             Plaintiff–Appellant,

 v.                                                     No. 09-2125
                                            (D.C. No. 1:08-CV-00595-MV-DJS)
 CHILDREN YOUTH AND FAMILY                               (D. N.M.)
 DEPARTMENT; JENNIFER LYNN,
 as an employee of CYFD, and as an
 individual; HAVEN HOUSE, as an
 individual; DIANA TORRANCE, as
 the director of Haven House, and as
 an individual; STATE OF
 NEW MEXICO,

             Defendants–Appellees.


                          ORDER AND JUDGMENT *


Before LUCERO, GORSUCH, and HOLMES, Circuit Judges.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The district court dismissed Christopher Ynosencio Ysais’ civil-rights

claims under the abstention doctrine of Younger v. Harris, 401 U.S. 37 (1971),

and under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim and for seeking

damages from state employees with immunity from monetary relief. We agree

with the analysis of the district court and dismiss the appeal as frivolous.

      This case arises from ongoing child-custody proceedings in state court and

a state criminal action for alleged child abuse (which apparently terminated in

favor of Ysais). Ysais complains that state authorities, including defendant

Jennifer Lynn, alleged child abuse without conducting a proper investigation,

produced misleading evidence, resisted his request for the presence of an attorney

at an interview, and improperly required him to attend domestic-violence and

parenting classes. Further, he asserts that Haven House, through defendant Diana

Torrance, provided therapeutic services to his son without his consent and refused

to provide him with his son’s records.

      Ysais bases his federal claims on the theory that defendants violated his

property rights, interfered with his family relations, discriminated against him as

a Hispanic single father, and conspired to terminate his parental rights. The

complaint also sets forth state claims of outrageous conduct, defamation,

false-light invasion of privacy, and “corruption.” Ysais seeks injunctive relief in

connection with the state-court custody proceedings and also damages from

defendants.

                                          -2-
      The district court first determined that the Younger abstention doctrine

barred its consideration of Ysais’ claims. We agree. In the absence of

extraordinary circumstances, the Younger doctrine directs federal courts to refrain

from interfering in ongoing state civil proceedings. Morrow v. Winslow, 94 F.3d

1386, 1393 (10th Cir. 1996). The comity considerations of the doctrine are

particularly vital in “child custody proceedings[, which] are an especially delicate

subject of state policy.” Id.

      Because Ysais asked to proceed in forma pauperis (“IFP”), the district court

also reviewed the complaint under 28 U.S.C. § 1915(e), which requires dismissal

of an IFP claim that: “(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant

who is immune from such relief.” § 1915(e)(2)(B). The district court concluded

that, under these standards, Ysais’ federal claims must be dismissed. It declined

to exercise supplemental jurisdiction over the state claims. Later, the district

court denied Ysais’ motion for reconsideration of its rulings. We agree with the

district court’s analysis.




                                           -3-
      Having reviewed Ysais’ submissions and the record on appeal in light of

the governing law, we DISMISS this appeal as frivolous. All pending motions

are DENIED.

                                                  ENTERED FOR THE COURT


                                                  Carlos F. Lucero
                                                  Circuit Judge




                                       -4-